DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the application filed 12/30/2020.
Election/Restriction
This application contains claims directed to the following patentably distinct species of the claimed invention:
I.	Claims 1-15, drawn to structures/structural elements of a sound port adapter for a microphone assembly comprising an acoustic transducer disposed in a housing having a sound port, the sound port adapter comprising: a body member having a mounting surface configured to mount on the housing of the microphone assembly; an acoustic channel disposed through the body member, the acoustic channel defined in part by a cavity having a sound inlet and a sound outlet disposed on the mounting surface of the body member; a wall portion of the body member extending into the cavity, the wall portion configured to modify an acoustic property of the acoustic channel, wherein the sound outlet of the sound port adapter is acoustically coupled to a sound port of the microphone assembly when the sound port adapter is mounted over the sound port of the microphone assembly;
II.	Claims 16-20, drawn to structures/structural elements of an apparatus comprising: a microphone including a housing with an inner surface and an outer surface, the housing having an acoustic port that extends from the outer surface to the inner surface, the microphone including a microelectromechanical systems (MEMS) transducer disposed in the housing over the acoustic port; and a one-piece port adapter operatively coupled to the outer surface of the housing over the acoustic port, the one-piece port adapter defining an acoustic channel with an acoustic tuning structure such that acoustic energy is modified by the acoustic tuning structure while moving through the acoustic channel.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim has been found generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Thursday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651